Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered April 11, 1973, convicting him of robbery in the third degree and grand larceny in the third degree, upon a jury verdict, and imposing sentence. Judgment modified, on the facts, by reversing the conviction of robbery in the third degree and the sentence thereon and the said count is dismissed. As so modified, judgment affirmed. Under the facts of this case, the guilt of the defendant on the robbery charge was not established beyond a reasonable doubt. Hartuscello, Acting P. J., Cohalan, Rabin, Shapiro and Titone, JJ., concur.